                               

     WAIVER NO. 3 dated as of July 1, 2004, (this "Waiver") to the FIVE-YEAR
CREDIT AGREEMENT dated as of October 28, 1999, as amended through the date
hereof (as it may be further amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), among CROMPTON CORPORATION
(formerly known as CK Witco Corporation) (the "Company"); the Eligible
Subsidiaries referred to therein; the BANKS referred to therein; JPMORGAN CHASE
BANK, as Syndication Agent; CITICORP USA, INC. (as successor to Citibank, N.A.
in its capacity as Administrative Agent), as Administrative Agent; and BANK OF
AMERICA, N.A. and DEUTSCHE BANK SECURITIES INC. (formerly known as DEUTSCHE BANC
ALEX. BROWN INC.), as Co-Documentation Agents.

               WHEREAS, the Company, the Eligible Subsidiaries, the Banks, the
Co-Documentation Agents, the Syndication Agent and the Administrative Agent are
parties to the Credit Agreement;

               WHEREAS, pursuant to the Credit Agreement, the Banks have made
and agreed to make certain loans to the Borrowers; and

               WHEREAS, the Company has requested, and the Banks whose
signatures appear below, constituting the Required Banks, have agreed that
certain provisions of the Credit Agreement be waived in the manner and subject
to the conditions set forth herein;

               NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto hereby agree as follows:

               SECTION 1. Defined Terms.  Capitalized terms used but not defined
herein have the meanings assigned to them in the Credit Agreement.

               SECTION 2. Waiver. The Required Banks hereby waive the provisions
of Sections 5.07(a) and (b) of the Credit Agreement through the period ending
August 31, 2004; provided that each of the foregoing waivers shall automatically
terminate and be of no further force or effect (with the same effect as if it
had not been granted), in each case, if (i) the Leverage Ratio at any time shall
be greater than 4.5 to 1.00 or (ii) the Interest Coverage Ratio for the
four-fiscal quarter period ending on June 30, 2004 shall be less than 2.25 to
1.00; provided further that so long as either waiver remains in effect, the
aggregate amount of Borrowings and Letters of Credit under the Credit Agreement
shall not exceed $250,000,000.

               SECTION 3. Representations and Warranties.  To induce the other
parties hereto to enter into this Waiver, the Company hereby represents and
warrants that:

 a. The representations and warranties set forth in Article 4 of the Credit
    Agreement are true and correct on and as of the date hereof, except (i) to
    the extent such representations and warranties specifically relate to an
    earlier date and (ii) with respect to Section 4.04(b) of the Credit
    Agreement, as to any matter which has heretofore been disclosed in writing
    by the Company to the Banks;
 b. After giving effect to this Waiver, no Default or Event of Default has
    occurred and is continuing;
 c. This Waiver shall, when duly executed and delivered by the Company and upon
    satisfaction of the conditions to effectiveness of this Waiver set forth in
    Section 4 below, constitute a legal, valid and binding obligation of the
    Company enforceable against the Company in accordance with its terms.

               SECTION 4. Conditions to Effectiveness.  This Waiver shall become
effective on the date on which each of the following conditions has been
satisfied:

 a. The Administrative Agent shall have received counterparts of this Waiver
    that, when taken together, bear the signatures of the Company and the
    Required Banks.
 b. The Company shall have paid all fees and expenses (including, to the extent
    invoiced, all fees, charges and disbursements of counsel) required to be
    reimbursed or paid by the Company under the Credit Agreement.

               SECTION 5. Effect of Waiver.  Except as expressly set forth
herein, this Waiver shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the Banks
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Company to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances. This Waiver shall apply and be effective only with respect to the
provisions of the Credit Agreement specifically referred to herein.

               SECTION 6. Counterparts.  This Waiver may be executed by one or
more parties to this Waiver in any number of separate counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute but one contract. Delivery of an executed counterpart of a signature
page of this Waiver by facsimile transmission shall be as effective as delivery
of a manually executed counterpart hereof.

               SECTION 7. APPLICABLE LAW.  THIS WAIVER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

               SECTION8. Headings.  Section headings used herein are for
convenience of reference only, are not part of, and are not to be taken into
consideration in interpreting, this Waiver.

               SECTION 9. Expenses.  The Company shall reimburse the
Administrative Agent and the Collateral Agent for their reasonable out-of-pocket
expenses in connection with this Waiver, including the reasonable fees, charges
and disbursements of Cravath, Swaine & Moore LLP.

               IN WITNESS WHEREOF, the Company, the Administrative Agent and the
undersigned Banks have caused this Waiver to be duly executed by their duly
authorized officers, all as of the date first above written.

CROMPTON CORPORATION,

 

 



           

By

                                    

             

Name:

   









   

Title:

                                   

By

                   

Name:

   









   

Title:

   

Each of the Subsidiary Guarantors hereby acknowledges receipt of, and consents
to the terms of, this Waiver.

 

UNIROYAL CHEMICAL COMPANY, INC. (D/B/A

CROMPTON MANUFACTURING COMPANY, INC.),

 

 

By


Name:
Title:

 

 

By


Name:
Title:

 

 

CROMPTON INTERNATIONAL CORPORATION,

 

 

By


Name:
Title:

 

 

By


Name:
Title:

 

 

CITICORP USA, INC., individually, as Administrative Agent and as Collateral
Agent,

 

 

By


Name:
Title:

Signature Page to the Crompton corporation WAIVER dated as of JuLy 1, 2004 to
the FIVE-YEAR Credit Agreement dated as of October 28, 1999, as amended through
the date hereof

 

Name of Institution: _____________________________

By

Name:
Title: